DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/2/22 is acknowledged. Applicant’s election of the various identified variables for the species requirement is also acknowledged. The elected species is seen to be free of the art. As such, the examiner has withdrawn the species election and the restriction requirement and claims 1-17 will be examined herein.

Claim Objections
Claims 3-11 are objected to because of the following informalities:  the claims end in either a comma or a semicolon where they should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite wherein the claim ends with the phrase “or on the basis of step (1),”. The claim appears to be missing text as this phrase is confusing and incomplete.

Allowable Subject Matter
Claims 1-2 and 12-17 are allowed. Claims 4-11 would be allowable if they were amended to end in a period. 
The closest prior art is seen to be Schuele et al. (NPL reference 2 from applicant’s IDS filed 10/16/20 – Tetrahedron, Vol. 79, no. 23, December 1996, pp 9022-9029). Schuele discloses various oligosaccharides and block synthesis thereof. Schuele uses two disaccharide building blocks – however the disaccharides therein contained a galactopyranoside (1-4) linked to rhamnopyranoside or a glucopyranoside (1-3) linked to a benzylidene-glucopyranoside. The present oligosaccharides have a mannopyranoside (1-4) linked to rhamnopyranoside which are not taught or suggested in the prior art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623